 Case 1:18-cv-12910-NLH-AMD Document 4 Filed 02/11/19 Page 1 of 20 PageID: 100



                                                  Date: November 28, 2018

                                                               ,(:,,-~ ... ,,.   ,,,...,,,,,, •"';''•·•·· ·'•/'-•··

 FR.\NK BUSH, SBI#453925D
 Northern State;Prison
 P.O. Box 2300
 Newark, New Jersey 07114

 PROSE

 WILLIAM T. WALSH, CLERK
 United States District Court
 P.O. Box 2997
 Camden, New Jersey 08101

       RE: AMENDED COMPLAL~T- PURSUANT TO RULE 15(A)
           FED.R.CIV.P.
           BUSH V. MANGROVE, ET AL
           CASE NO. 1:18:cv-12910-NLH-AMD

 Dear Sir or Madam:

      Please find enclosed the original and two copies of defendant's amended complaint,
 account statement, affidavit of poverty, order and opinion of the court, for filing in your office;
 and for distribution to Judge Noel L. Hillman, US.DJ.

       I have complied with the Court's Order and corrected the noted deficiencies. See Exhibit
  005 attached. In the process I noticed' several other deficiencies and therefore I am filing an
. amended complaint. All other parties to this action have been served. If you need any additional
  information please feel free to contact me at the above address.

       I appreciate your time in this matter and· I thank you for your anticipated cooperation. I
 look forward to' hearing ffom you soon.


                                                      Respectfully Submitted


                                                      Isl~~
                                                        FRANK BUSH

 CC:




                                                  1
        Case 1:18-cv-12910-NLH-AMD Document 4 Filed 02/11/19 Page 2 of 20 PageID: 101




.   •   FRANK BUSH, SBI#453925D
        Northern State Prison
        P.O. Box 2300
        Newark, New Jersey 07114

        PROSE


                                     UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEW JERSEY
                                         VICINAGE OF NEWARK




        FRANK BUSH                                        )     UNITED STATES DISTRICT COURT
                                                                DISTRICT OF NEW JERSEY
                                Petitioner,               )     VICINAGE OF NEWARK
                                                                CASE NO. 1:18-cv-12910-NLH-AMD

                                                           )    CIVIL ACTION

        vs.                                               )     AMENDED COMPLAINT FOR DAMAGES
                                                                FOR THE DENIAL OF MEDICAL CARE '-
        JANE DOE (I), JANE DOE (Il)
        JANE DOE (ill) & JOHN DOE, sued )
        in their individual and official
        capacities
                             Respondent. )                      JURY TRIAL DEMANDED
        .....................................................................................................................
        ••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••o••••••••••••••••••••••••••••••••••••••••••••~•••••




                                                         COMPLAINT

                                                   NATURE OF ACTION



                1. This is a civil rights action filed by Frank Bush, a state prisoner, for damages and
        injunctive relief under 42 U.S.C. 1983, alleging the denial of medical care in violation of the
        Eight Amendment to the United· States Constitution and of the Due Process Clause of the
        fourteenth Amendment to the Constitution.

             2. Plaintiff also alleged the torts of 1. Abuse. 2. Acted as an Accessory. 3. Acted as an
        Accomplice. 4. Acted as an Advocate for the State, while depriving plaintiffs of his rights. 5.

                                                                 2
Case 1:18-cv-12910-NLH-AMD Document 4 Filed 02/11/19 Page 3 of 20 PageID: 102




Collusions. 6. Connivances. 7. Concealments Illegally. 8. Conspiracy. 9. Deceits.               10.
Defaults. 11. Discriminations.     12. Duress's 13 . Deprived and deceived plaintiffs of       due-
process rights. 14. Deprived plaintiffs of equal protection of law and rights by frauds.        15.
Frauds. 16. False Representations. 17. False Pretenses. 18 . Infractio:ns unlawfully.           19.
Infringements of plaintiffs rights. 20. Illegal intent. 21. Malfeasances. 22. Malice.           23.
Misfeasance's. 24. Misrepresentations. 25. Unlawful Motives. 26. Nonfeasance's.                 27.
Turpitudes, and 28. Besides the violations of the statutes and rights....




                                 JURISDICTION AND VENUE



            3. This Court has jurisdiction over the plaintiffs claim of violation of federal
constitutional rights under 42 U.S.C. sec. 133 l(a) and 1343.


          4. This court has supplemental jurisdiction over the plaintiffs state law tort claims
under 28 U.S.C. 1367.


            5. Venue is proper in this District pursuant to 28 U.S.C. Sec. 1391.


                                             PARTIES


             6. The plaintiff, Frank Bush, was incarcerated at Bayside State Prison Facility in
Leesbury, New Jersey and is now housed in Northern State Prison in Newark, New Jersey during
the events described in this complaint.


              7. Defendant Jane Doe (I) is a medical provider at Bayside State Prison and is
generally responsible for ensuring and providing the provision of medical care when a prisoner
is in need of medical treatment.


             8. Defendant Jane Doe (II) is ·a medical provider at Northern State Prison and is
generally responsible for ensuring and providing the provision of medical care when a prisoner is
in need of medical treatment.




                                                  3
    Case 1:18-cv-12910-NLH-AMD Document 4 Filed 02/11/19 Page 4 of 20 PageID: 103



                 9. Defendant Jane Doe (III) is a medical provider at Northern State Prison and is
•   generally responsible for ensuring and providing the provision of medical care when a prisoner is
    in need of medical treatment.


                 10. Defendant John Doe (I) is a medical provider at Northern State Prison and is
    generally responsible for ensuring and providing the provision of medical care when a prisoner
    is in need of medical treatment.


                 11 .. Defendants are legally responsible, in whole or in part, for ensuring medical
    provisions at these institutions, as well as for the care and treatment of prisoners residing at these
    institution.


                12. All the defendants have acted, and continue to act, under color of state law at all
    times relevant to this complaint.

                                                  FACTS


                 13. Plaintiff alleges and re-alleges paragraphs 1 to 12 as paragraphs 1 to 13 of this
    count, with the same force and effect as if fully set forth herein.


                14. In 2017 (exact date presently unknown) while confined at Bayside State Prison
    defendant's Jane Doe (1) provided a medical evaluation to plaintiff and informed him that he had
    contracted Hepatitis C, (hereinafter Hep C) and his Hep C levels were so high that he needed
    immediate treatment.                                                               ·


                 15. Further, defendant Jane Doe (I) told plaintiff he was lucky to get treatment,
    because his Hep C levels was so high most inmate in his situation don't get treatment because
    the cost was $80,000.00 to $100.000.00.


                  16. Approximately one month later Bayside State Prison medical officials sent
    plaintiff to Southwood State Prison in Bridgeton, New Jersey for an ultra sound to see if his Hep
    C virus had given him liver cancer.


                17. Upon being returned to Bayside State Prison from Southwood State Prison, a
    few weeks later plaintiff was called to the Medical Department for blood work.




                                                      4
Case 1:18-cv-12910-NLH-AMD Document 4 Filed 02/11/19 Page 5 of 20 PageID: 104



             18. On or around October 2017 plaintiff was suddenly transferred to Northern State
Prison in Newark, New Jersey and evaluated by defendant John Doe concerning the results of the
ultra sound, which was previously conducted at Southwood State Prison, in Bridgeton, New
Jersey. Defendant John Doe informed plaintiff that he did not have liver cancer and his liver look
to be in good condition, notwithstanding the fact that at this time plaintiff was becoming
increasingly sicker and could barely get out of bed by this time.


             19. Plaintiff requested defendant John Doe to provide him with Hep C treatment,
and defendant John Doe told plaintiff that his Hep C was not bad enough for treatment and in
any event the cost was too high.


               20. Sometime in 2018 at Northern State Prison defendant Jane Doe (II) called
plaintiff to the Medical Department because plaintiff's sister Devon Bush, was writing letters to
New Jersey Department of Corrections officials about plaintiff not being provided any treatment
for his Hep C virus and perhaps dying as a result.


             21. On or around May 23, 2018 plaintiff filed a grievance with medical department
at Northern State Prison about not being provided with medical treatment, and yet again nothing
was done or has been done. See Exhibit 001.


             22. Plaintiff has attached a copy of a response the medical department provided
about his treatment, See Exhibits 002.

            23. Also, the following documents are attached.

                a) Account Statement, Exhibit 003
                b) Affidavit of Poverty, Exhibit 004
                c) Court Order, Exhibit 005


           24. Defendants are legally responsible, in whole or in part, for ensuring adequate
and proper medical provisions at New Jersey Department of Corrections, as well as for the care
and      treatment        of      persons      residing       at       their      institutions.




            25. At all relevant times, defendants have acted or failed to act under color of state
law.




                                                5
Case 1:18-cv-12910-NLH-AMD Document 4 Filed 02/11/19 Page 6 of 20 PageID: 105




                                              CLAIM



                     "
            26. Defendants have failed and ate continuing to fail to provide reasonably, proper,
and adequate medical care to the plaintiff, and to ensure the reasonable health and safety of
plaintiff.


            27. Defendants have failed and are continuing to fail to ensure that Hep C
medications are prescribed and administered to plaintiff by appropriate qualified professionals· in
keeping with accepted professional standards.



             28. Defendants have failed and are continuing to fail to provide plaintiff with that
level oftre~tment necessary to protect his health, including his right to treatment.



             29. Defendants have failed and are continuing to fail to provide a sufficient number
of adequately trained staff to render the essential care, treatment, and training, outlined above in
paragraphs 1 through 27, as required by the Constitutions of New Jersey and the United States.



              30. Defendants have failed and are continuing to fail to maintain professionally
based record keeping and record review systems to ensure that plaintiff records contain accurate,
up-to-date, and relevant information necessary to enable staff to provide adequate care, and
treatment, to plaintiff



             31. Defendants have failed and are continuing to fail to ensure that New Jersey
Department of Corrections prisoners are evaluated by appropriate professionals for placement in
the most integrated setting and placed in the most integrated setting appropriate to each prisoner
Individual needs.



            32. Defendants have failed and are continuing to fail to meet the requirements of the
Americans with Disabilities Act of 1990, 42 U.S.C. 12101 et seq., and the regulations
promulgated pursuant to the Act, by excluding the plaintiff living within their facilities, by
reason of his disability, from participation in or by denying him the benefits of services,


                                                 6
    Case 1:18-cv-12910-NLH-AMD Document 4 Filed 02/11/19 Page 7 of 20 PageID: 106




.   programs, or actlv1tles, or by subjecting him to discrimination, and by failing to administer
    treatment in the most integrat~d setting appropriate to his needs.



                   33. The acts and omissions alleged in paragraphs 1 through 32 infringe on plaintiff
    legal rights and substantive liberty interests and constitute resistance to his full enjoyment of
    rights, privileges, or immunities secured or protected by the Constitution or laws of New Jersey
    and the United States, and deprive plaintiff and others of those rights, privileges, or immunities.



                 34. Unless restrained by this Court, Defendants will continue to engage in the
    conduct and practices set forth in paragraphs 1 through 33 that deprive plaintiff of rights,
    privileges, or immunities secured or protected by the laws and Constitution of New Jersey and
    the      United      States,      and       cause       irreparable    harm      to      him.



                  35. Plaintiff alleges and re-alleges paragraphs 1 to 34 as paragraphs 1 to 35 of this
    count, with the same force and effect as if fully set forth herein.




                                                     7
Case 1:18-cv-12910-NLH-AMD Document 4 Filed 02/11/19 Page 8 of 20 PageID: 107




                                      PRA YERFOR RELIEF




The plaintiff requests that this Court:


         A. Permanently enjoin defendants, their agents, employees, subordinates, successors in
office, and all those acting in concert or participation with them from continuing the acts,
practices, and omissions at the institutions set forth in paragraphs 11 through 15 of this
complaint;


           B. Enjoin defendants, their agents, employees, subordinates, successors in office, and
all those acting in concert or participation with them to take all actions needed to bring them into
compliance with state and federal law and pr.ovide constitutional conditions of care to plaintiff


         C. Award plaintiff compensatory, punitive, and exemplary damages.


         D. Grant all other relief that is just and proper.


Dated: October 25, 2018




                                                  8
                                                            --.,..-
                                   Case 1:18-cv-12910-NLH-AMD Document 4 Filed 02/11/19 Page 9 of 20 PageID: 108
          Form lR SF- 100                                                               NEW JERSEY DEPARTMENT OF CORRECTIONS
                                                                                             (DEPARTAM ENTO DE CORRECCIONES DE NU EVA JERSEY)
                                                                                                                                                                                                                                                                       NSP-014604
                                                                                                                            INMATE GRIEVANCE
                                                                                                                            (QU EJAS DE LO S RECL USOS)

                                   You must file a formal grievance within 14 business days of the unsuccessful outcome of an informal complaint.
          D id you fil e an in formal co mpl aint about th is i ssue? Yes N o D If so, with w hom ?          , '. 1 C... \                                                                                    b"' ¥         .                                 D ate:                 ·.l. ..~--       g
          Please attach a copy of the Inm ate Inquiry Form indicating that you attempted to resol ve thi s comp laint.
                                                                                              •         •       •       •     •             •   •       •         •       •    •   •   •         •   •    •    •   •    •       •      •   •    •         •        •     •

      PART (PARTE 1)                                                                                                                                                                                                                                                     • \9"
      INMATE ' S N AME (NO MBRE) : -'-r---'-
                                          ~·_._r_: '----'--'---'--                                          --=-"--'' s B I       NUMB ER (NUMERO DE SB)):                                     1.~t·~ ~1=2~_l'=> DATE (FECHA) :~t_ · ~ _..-_..                                            _

      I N STITU TION:               l                                             HOUSING UNIT: 'r),                        1l::
       (INSTITUCION)                                                              (U NIDAD DE VIVENDA)

                                                                          ****PLEASE RETAIN PINK COPY FOR YO UR RECORDS
          'l;YPE OF G}U E VfttNCE (.QrJ y Check one bot ) .                                       ••·       ~
                                                                                                                                  ,.I
          TIPO DE SOLICITUD, (SOLO UNA CASILLA)
      AllA                                              D                         ~                                 D                               MaHroom                                                   D                        SID                                   D

          Administrative Offices                                                   Education                        D                               MedicaI/DentaI/MentaI Health                              •·                       Social Services                       D

          Busiru:ss Office                                  D                      Food Secvice                     D                                                                                         D                                                              D

      Classification                                        D                      Law Library                      D                               RCRP/Comm Programs                                        D
      .State Your'Grievance (Who, What, Where & W hen):




                                                                                                                                        \                                                  '    '.
      \                \ I •       ~    '           t



                                                                                                                                                                                                                                .--;
                                                                                                                                                                                                                                               ,/#.
                                                                                                                                                                                                                                                                   ...                ,
                                                                                                                                                                                                                                ~_r;,.,                       c4<,4--
          •    •   •   •       •    •           •       •       •     •   •   •     •    •    •         •       •       •    •          •       •    •            •       •    •   •   •        •    •   •    •    •   •        •      •   •    •     •        •         •       •        •   •   •

          PART (PARTE 2): No action taken on thi s form. DOC Redirection form issued with paragraph (s)# _ _ _ _.m arked .
                (N ose tom6 ninguna medida en este formul ario. Se provey6 el formulario de DOC Redirection Form con el (los) parrafo(s)# _ _ _indicado(s).]


.jl
      CASE NUMBER :
      (NU MERO DEL CA so
                       =)~-+.,,E""'A""'
                                        \;
                                                                      -~U
                                     R:.;_-=4 -.:="k,-,,..."---'"-'----c=A""'S
                                                                             "'E""'N~U~M,.,.B=E
                                                                                              ""R,,.--
                                                                                                            ~
                                IANO]                                  rNUMERO DE ASOJ,                                                                                   (

      RECEIVED B Y:
      (RECIBIDO POR)
                                                             D ATE FORWARDED TO D EPT:           IJ
                                                            (FECHA EN QUE SE ENVIO AL DEPARTA MENTO
                                                                                                                                                    JI
                                                                                                                                                    1
                                                                                                                                                            (
                                                                                                                                                                      I   ,i                             D EPARTMENT: _ ~
                                                                                                                                                                                                         (DEPARTMENTO)
                                                                                                                                                                                                                        ) _ ._f"'_t._/ _. _

      •        •   •   8       •    •           •       •       •     •   •   •     •    •    •         •       •       •    •          •       •    •           •        •    •   •   •        •    •   •    •    •   •        •      •   •    •     •        •         •       •        •   •   •

      PART (PARTE 3) STAFF RESPONSE AREA (AREA DE RESPU ESTA DEL PERSONAL):




                                                                                                                                                                                                                                                II    f I
      STAFF SIGNATURE (F                                                                                                                                        SIGNATURE OF ADMINISTRATIVE DES IGN EE                                              DATE (FE HA)
                                            I                                                                                                                   (Firma del La Persona Administrativa Correspondiente Dcsignado Por El)

          •   .•   •   •       •    •       !•                  •     •   •   •     •    •    •         •       •       •    •          •       •    •            •       •    •   •   •        •    •   •    •    •   •        •      •   •    •     •        •         •       •        •   •   •

      PART (PARTE 4) INMAtE' S ADMIN I STRATIV E APPEAL INFORM ATION (INFORMACl6N DE APELA Cl ON ADMINISTRATIVA DEL CONFINDA):




          A DDIT IONAL ATTACB MENTS:_ __
          (DOCUMENTOS A DJ UNTOS ADICIONALES)
                                                                                              INMATE' S SIGNATURE (Finna Del Cnnfi nado)                                                                               DATE (FECHA)
          •    •   •   •       •    •           •       •       •     •   •   •     •    •    •         •       •       •    •          •       •    •           •        •    •   •   •        •    •   •    •    •   •        •   •      •    •     •        •         •       •        •   •   •


      PART (1:'ART E S)                                                   DATE APPEAL RECEI VED: ~ -- - - - - -                                                                                DATE APPEAL RETURNED: _ _ _ _ __ _ _
                                                                          (FECHA EN QUE SE RECIBIO LAAPEL ACION)                                                                               (FECHA EN QUE SE DEVOLVIO LA APELACION)

          APPEAL DECISION AN D ADMINISTRATOR'S COMM ENTS:                                                       · • UPHELD (CONFIRMADA)                                                • MODIFIED (MODIFACADO)                                       • DENIED (NEGADA)




                                                                          ADMINISTRATOR 'S SIGNATURE (FIRMA DELADM INISTRADOR)                                                                                DATE (FECHA)

      Distribution:        (Original) [Origi nal] Department of Corrections Request / Remedy File Copy [Copia del Archivo de Petici6n / Remedio del Departamcnto de Correcciones]
      [Distribuci6nl                        r
                           (Yellow) Amarillo] Inmate's Copy (Original / and if required Appeal answer) [Copia del Confinado (Originally si se require la Contestacion de Apelaci6n)]
                           (Pink) [Rosado] Inmate's Copy [Copia <lei Confinado]
    Case 1:18-cv-12910-NLH-AMD
   01/23/2019 15:05              Document
                            DEPARTMENT     4 Filed 02/11/19
                                       OF CORRECTION                                   Page 10 of 20 PageID: 109
   COIPRAS                                NORTHERN STATE PRISON

                                         TRUST ACCOUNT STATEMENT
                             STATEMENT DATE: 07/01/2018



SBI #: 000453925D           Name:BUSH, FRANK J                                               DOB:     ,o?/23/1984
LOCATION: NSP-NORTH-B1E-205T                                                                 INM#      1028838
PED:    12/26/2020         As of Date: 12/26/2020                                            Max Date: 04/08/2021



                                                                   BEGINNING                  ENDING        HOLD
       LOCATION SUB ACCOUNT                                        BALANCE                    BALANCE
        BSP       2101 SPENDABLE                                            0.00                 0.00
        BSP       2102 WORK RELEASE SAVINGS                                 0.00                 0.00
        BSP       2103 RELEASE SAVINGS                                      0.00                 0.00
        CRAF      2101 SPENDABLE                                            0.00                 0.00
        CRAF      2102   WORK RELEASE SAVINGS                               0.00                 0.00
        CRAF      2103   RELEASE SAVINGS                                    b. o.o               0.00
        NSP       2101   SPENDABLE                                        181. 94                8.04
        NSP       2102   WORK RELEASE SAVINGS                               0.00                 0.00
        NSP       2103   RELEASE SAVINGS                                    0.00                 0.00
        SSCF      2101   SPENDABLE                                          0.00                 0.00
        SSCF      2102 WORK RELEASE SAVINGS                                 0.00                 0.00
        SSCF      2103 RELEASE SAVINGS                                      0.00                 0.00


                                          DEBTS AND LOANS SUMMARY
                                                                                ORIGINAL        AMOUNT      AMOUNT
TYPE       PAYABLE                    DATE CREATED/INSTITUTION                    AMOUNT          PAID       OWING      STATUS

MEDL      MEDICAL LOAN                     06/04/2018     @ NSP                       5.00         5.00         0.00     ACTIVE
RXL       PHARMACY LOAN                    06/04/2018     @ NSP                       4.00         4.00         0.00     ACTIVE
RXL       PHARMACY LOAN                    01/02/2017     @ BSP                       3.00         3.00         0.00     ACTIVE
COL       COMMISSARY LOAN                  05/13/2016     @ BSP                      18.79        18.79         0.00     ACTIVE


                                            OBLIGATIONS SUMMARY
                                                                                ORIGINAL        AMOUNT       AMOUNT
TYPE       PAYABLE                        INFO/ INDICTMENT#                       AMOUNT          PAID        .OWING    STATUS

LEOTEF    LAW ENFOR. OFR. TRAIN. &        MON140601048I                               30.00        30.00        0. 00   "ACTIVE
          EQUIP. FUND
CDRC      $100 CRIMINAL DISP. AND REV.    MON140601048I                                6.00         6.00        0. 00    ACTIVE
          COLLECTION
VWAF      $100 VICTIMS AND WITNESS        MON140601048I                               16.00        16.00        0.00     ACTIVE
          ADVOCACY FUND
VCCBX     >100 VICTIMS OF CRIME           MON140601048I                              150.00       150.00        0.00     ACTIVE
          COMPENSATION BOARD
50VCCB    $50 VICTIMS OF CRIME            MON140601050I                               39.00        39.00        0. 00    ACTIVE
          COMPENSATION BOARD
50CDRC    $50 CRIMINAL DISP. AND REV.     MON140601050I                                3.00         3.00        0. 00    ACTIVE
          COLLECTION
50VWAF    $50 VICTIMS AND WITNESS         MON140601050I                                8.00         8.00        0.00     ACTIVE
          ADVOCACY FUND
VCCB      $100 VICTIMS OF CRIME           MON140601048I                              78.00         78.00        0.00     ACTIVE
          COMPENSATION BOARD
SNSF      SAFE NEIGHBOURHOOD              MON140601050I                               75.00        75.00        0.00     ACTIVE
SNSF      SAFE NEIGHBOURHOOD              MON140601048I                              375.00       375.00        0.00     ACTIVE
FS        FINE - STATE                    MON140601050I                              250.00         0.00      250.00     ACTIVE
FS        FINE - STATE                    MON140601048I                              500.00       445.25       54.75     ACTIVE
TCF       TRANSACTION COLLECTION FEE      10082017                @SSCF                             0.00   UNLIMITED     ACTIVE
       Case
      ~1I 2 3 /,21:18-cv-12910-NLH-AMD
                  o19 15 : o5             Document
                                    DEPARTMENT     4 Filed 02/11/19 Page
                                               OF CORRECTIONS        Page
                                                                          11 of 20 PageID:6 110
                                                                                2 Of

  COIPRAS                                NORTHERN STATE PRISON                                  OTRTASTA

                                        TRUST ACCOUNT STATEMENT
                            STATEMENT DATE: 07/01/2018      -     01/23/2019



SBI #: 000453925D           Name:BUSH, FRANK J                                  DOB:        07/23/1984
LOCATION: NSP-NORTH-B1E-205T                                                    INM#        1028838

                                           OBLIGATIONS SUMMARY
                                                                      ORIGINAL        AMOUNT       AMOUNT
TYPE        PAYABLE                      INFO/ INDICTMENT#              AMOUNT          PAID        OWING     STATUS

TCF        TRANSACTION COLLECTION FEE    10172017        @NSP                           26.00    UNLIMITED     ACTIVE
TCF        TRANSACTION COLLECTION FEE    05022016        @CRAF                           0.00    UNLIMITED     ACTIVE
TCF        TRANSACTION COLLECTION FEE    05092016        @BSP                           50.00    UNLIMITED     ACTIVE




TRANSACTION DESCRIPTIONS                2103 RELEASE SAVINGS SUB ACCOUNT
DATE        LOCATION TYPE TRANSACTION DESCRIPTION                                    TRANSACTION AMT         BALANCE
                                                                BEGINNING BALANCE:                              0.00
   Case 1:18-cv-12910-NLH-AMD
  ~1/23/2019 15:05              Document
                           DEPARTMENT     4 Filed 02/11/19
                                      OF CORRECTIONS                           Page
                                                                                Page
                                                                                     12 of 20 PageID: 111
                                                                                            3 Of         6
   COIPRAS                             NORTHERN STATE PRISON                                   OTRTASTA
                                      TRUST ACCOUNT STATEMENT
                          STATEMENT DATE: 07/01/2018                 01/23/2019
                                         ·L




SBI #: 000453925D           Name:BUSH, FRANK J                                     DOB:     07/23/1984
LOCATION: NSP-NORTH-BlE-205T                                                       INM#     1028838



TRA,NSACTION DESCRIPTIONS             2101 SPENDABLE SUB ACCOUNT
DATE      LOCATION TYPE TRANSACTION DESCRIPTION                                      TRANSACTION AMT         BALANCE
                                                                BEGINNING BALANCE:                            181. 94
07/09/2018    NSP   CRS   COMMISSARY SALE - ORD #9176902                                     (171.18)          10.76
07/13/2018    NSP   FPAY R02 /JAN UN /FPAY /RG:1 21 @1.30        06/01/2018-                   27 .30          38.06
                         06/29/2018
07/13/2018    NSP   DED  $15 DEDUCTION-DISCRETIONARY SPENDING RESERVE PER 10A.                (15.00)          23.06
07/13/2018    NSP   ADD   $15 DEDUCTION-DISCRETIONARY SPENDING RETURN PER lOA.                 15.00           38.06
07/13/2018    NSP   DED   FPAY-DEDUCTION-FS-MON140601048I                                      (9.01)          29.05
07/13/2018    NSP   DED   TRANSACTION FEE FOR TCF                                              (0.50)          28.55
07/22/2018    NSP   JPAY AUTOPAYMENT: JPAY    SETOFF_CODE:88366654                            100.00          128.55
07/22/2018    NSP   DED   DEDUCTION-FS-MON140601048I D                                        (10.00)         118. 55
07/22/2018    NSP   DED   TRANSACTION FEE FOR TCF                                              (1.00)         117 .55
07/24/2018    NSP   JPAY AUTOPAYMENT: JPAY    SETOFF_CODE:88421834                             40.00          157.55
07/24/2018    NSP   DED   DEDUCTION-FS-MON140601048I D                                         (4.00)         153.55
07/24/2018    NSP   DED   TRANSACTION FEE FOR TCF                                              (0.50)         153.05
07/26/2018    NSP   CRS   COMMISSARY SALE - ORD #9201888                                     (152.91)           0.14
08/01/2018    NSP   JPAY AUTOPAYMENT: JPAY    SETOFF_CODE:88727012                             50.00           50.14
08/01/2018    NSP   DED   $15 DEDUCTION-DISCRETIONARY SPENDING RESERVE PER lOA.               (15.00)          35.14
0.8/01/2018   NSP   ADD   $15 DEDUCTION-DISCRETIONARY SPENDING RETURN PER 10A.                 15.00           50.14
08/01/2018    NSP   DED   DEDUCTION-FS-MON140601048I D                                         (5.00)          45.14
08/01/2018    NSP   DED   TRANSACTION FEE FOR TCF                                              (0.50)          44.64
08/01/2018    NSP   GTL   GTL - PHONE DEBIT PURCHASE-07/26/18                                 (10. 00)         34.64
08/01/2018    NSP   POS   POSTAGE                                                              (3.10)          31. 54
08/04/2018    NSP   JPAY AUTOPAYMENT: JPAY    SETOFF_CODE:88881330                            140.00          171.54
08/04/2018    NSP   DED   DEDUCTION-FS-MON140601048I D                                        (14.00)         157.54
08/04/2018    NSP   DED   TRANSACTION FEE FOR TCF                                              (1.00)         156.54
08/06/2018    NSP   RX    AUTOPAYMENT: RX 02-AUG-18                                            (1.00)         155.54
08/08/2018    NSP   CRS   COMMISSARY SALE - ORD #9216021                                     (155.48)           0.06
08/13/2018    NSP   JPAY AUTOPAYMENT: JPAY    SETOFF_CODE:89244659                             20.00           20.06
08/13/2018    NSP   DED   DEDUCTION-FS-MON140601048I D                                         (2. 00)         18.06
08/14/2018    NSP   POS   POSTAGJ;:                                                            (3. 31)         14.75
08/14/2018    NSP   FPAY R02 /JAN UN /FPAY /RG:l 21 @1.30            07/02/2018-               27.30           42.05
                         07/31/2018
08/14/2018    NSP   DED FPAY-DEDUCTION-FS-MON140601048I                                        (9.01)          33.04
08/14/2018    NSP   DED   TRANSACTION FEE FOR TCF                                              (0.50)          32.54
08/21/2018    NSP   CRS   COMMISSARY SALE - ORD #9231101                                      (32.43)           0.11
09/08/2018    NSP   JPAY AUTOPAYMENT: JPAY    SETOFF_CODE:90312312                             40.00           40.11
09/08/2018    NSP   DED   $15 DEDUCTION-DISCRETIONARY SPENDING RESERVE PER lOA.               (15.00)          25.11
09/08/2018    NSP   ADD   $15 DEDUCTION-DISCRETIONARY SPENDING RETURN PER 10A.                 15.00           40.11
09/08/2018    NSP   DED   DEDUCTION-FS-MON140601048I D                                         (4. 00)         36.11
    Case 1:18-cv-12910-NLH-AMD
   01/23/2019 15:05               Document 4 Filed 02/11/19
                           1 DEPARTMENT OF CORRECTIONS
                                                                                 Page
                                                                                  Page 13 of 20 PageID:6112
                                                                                              4 Of
   COIPRAS                               NORTHERN STATE PRISON                                   OTRTASTA
        I

                                        TRUST ACCOUNT STATEMENT
                             STATEMENT DATE: 07/01/2018                01/23/2019



SBI #: 000453925D           Name:BUSH, FRANK J                                       DOB:    07/23/1984
LOCATION: NSP-NORTH-BlE-205T                                                         INM#    1028838



TRANSACTION DESCRIPTIONS                2101 SPENDABLE SUB ACCOUNT
-DATE       LOCATION TYPE TRANSACTION DESCRIPTION                                      TRANSACTION AMT        BALANCE

09/08/2018       NSP   DED   TRANSACTION FEE FOR TCF                                             (0.50)         35.61
09/10/2018       NSP   JPAY AUTOPAYMENT: JPAY   SETOFF_CODE:90403737                             50.00          85.61
09/10/2018       NSP   ~ED   DEDUCTION-FS-MON140601048I D                                        (5. 00)        80.61
09/10/2018       NSP   DED   TRANSACTION FEE FOR TCF                                             (0.50)         80.11
09/10/2018       NSP   RX    AUTOPAYMENT: RX 04-SEP-18                                           (2. 00)        78.11
09/14/2018       NSP   JPAY AUTOPAYMENT: JPAY   SETOFF_CODE:90535196                             90.00         168.11
09/14/2018       NSP   DED   DEDUCTION-FS-MON140601048I D                                        ( 9. 00)      159.11
                               "
09/14/2018       NSP   DED   TRANSACTION FEE FOR TCF                                             (0.50)        158.61
09/17/2018       NSP   FPAY R02 /JAN UN /FPAY /RG:1 23 @1.30           08/01/2018-               29.90         188.51
                            08/31/2018
09/17/2018       NSP   DED FPAY-DEDUCTION-FS-MON140601048I                                       (9. 87)       178.64
09/17/2018       NSP   DED   TRANSACTION FEE FOR TCF                                             (0.50)        178.14
09/19/2018       NSP   CRS   COMMISSARY SALE - ORD #9264851                                    (166.25)         11. 89
10/01/2018       NSP   COP   COPIES                                                              (0.10)         11. 79
10/02/2018       NSP   JPAY AUTOPAYMENT: JPAY   SETOFF_CODE:91254116                             40.00          51. 79
10/02/2018       NSP   DED   $15 DEDUCTION-DISCRETIONARY SPENDING RESERVE PER 10A.              (15. 00)        36.79
10/02/2018       NSP   ADD   $15 DEDUCTION-DISCRETIONARY SPENDING RETURN PER lOA.                15.00          51. 79
10/02/2018       NSP   DED   DEDUCTION-FS-MON140601048I D                                        (4. 00)        47.79
10/02/2018       NSP   DED   TRANSACTION FEE FOR TCF                                             (0.50)         47.29
10/10/2018       NSP   CRS   COMMISSARY SALE - ORD #9283254                                     (33. 61)        13 .68
10/15/2018       NSP   FPAY R02 /JAN UN /FPAY /RG:l 19 @1.30           09/03/2018-               24.70          38. 38
                            09/28/2018
10/15/2018       NSP   DED FPAY-DEDUCTION-FS-MON140601048I                                       ( 8 .15)       30.23
10/15/2018       NSP   DED   TRANSACTION FEE FOR TCF                                             (0.50)         29.73
10/21/2018       NSP   JPAY AUTOPAYMENT: JPAY   SETOFF_CODE:92077953                             40.00          69.73
10/21/2018       NSP   DED   DEDUCTION-FS-MON140601048I D                                        (4. 00)        65.73
10/21/2018       NSP   DED   TRANSACTION FEE FOR TCF                                             (0.50)         65.23
10/22/2018       NSP   JPAY AuroPAYMENT: JPAY   SETOFF_CODE:92110265                             40.00         105.23
10/22/2018       NSP   DED   DEDUCTION-FS-MON140601048I D                                        (4. 00)       101. 23
10/22/2018       NSP   DED   TRANSACTION FEE FOR TCF                                             (0.50)        100.73
                                                                                                (97.30)
10/23/2018       NSP   CRS
                                   .
                             COMMISSARY SALE - ORD #9301369                                                      3.43
11101/2018       NSP   COP   COPIES                                                              (0.10)          3.33
11/05/2018       NSP   JPAY AUTOPAYMENT: JPAY   SETOFF_CODE:92710997                             50.00          53.33
11/05/2018       NSP   DED   $15 DEDUCTION-DISCRETIONARY SPENDING RESERVE PER 10A.              (15.00)         38.33
11/05/2018   1   NSP   ADD   $15 DEDUCTION-DISCRETIONARY SPENDING RETURN PER 10A.                15.00          53.33
11/05/2018       NSP   DED   DEDUCTION-FS-MON140601048I D                                        (5. 00)        48.33
11/05/2018       NSP   DED   TRANSACTION FEE FOR TCF                                             (0.50)         47.83
11/05/2018       NSP   CRS   COMMISSARY SALE - ORD #9317987                                     (45.23)          2.60
  •O 1Case
       / 2 3 / 21:18-cv-12910-NLH-AMD
                 019 15 : 0 5           Document
                                   DEPARTMENT     4 Filed 02/11/19
                                              OF CORRECTIONS                      Page
                                                                                   Page 14 of 20 PageID:6113
                                                                                               5 Of
                                                  /


   COIPRAS                              NORTHERN STATE PRISON                                     OTRTASTA

                                       TRUST ACCOUNT STATEMENT
                            STATEMENT DATE: 07/01/2018                  01/23/2019



SBI #: 000453925D           Name:BUSH, FRANK J                                        DOB:     07/23/1984
LOCATION: NSP-NORTH-B1E-205T                                                          INM#    1028838



TRANSACTION DESCRIPTIONS               2101 SPENDABLE SUB ACCOUNT
DATE      LOCATION TYPE TRANSACTION DESCRIPTION                                         TRANSACTION AMT        BALANCE

11/16/2018    NSP    FPAY R02 /JAN UN /FPAY /RG:1 22 @1.30              10/01/2018-               28.60          31. 20
                          10/31/2018
11/16/2018    NSP    DED FPAY-DEDUCTION-FS-MON140601048I                                          (9.44)         21.76
11/16/2018    NSP    DED    TRANSACTION FEE FOR TCF                                               (0.50)         21.26
11/19/2018    NSP    JPAY AUTOPAYMENT: JPAY      SETOFF_CODE:93307571                             50.00          71.26
11/19/2018    NSP    DED    DEDUCTION-FS-MON140601048I D                                          (5. 00)        66.26
11/19/2018    NSP    DED    TRANSACTION FEE FOR TCF                                               (0.50)         65.76
11/21/2018    NSP    CRS    COMMISSARY SALE - ORD #9340254                                       (65.75)          0.01
12/04/2018    NSP    JPAY AUTOPAYMENT: JPAY      SETOFF_CODE:93909787                             50.00          50.01
12/04/2018    NSP    DED    $15 DEDUCTION-DISCRETIONARY SPENDING RESERVE PER 10A.                (15.00)         35.01
12/04/2018    NSP    ADD    $15 DEDUCTION-DISCRETIONARY SPENDING RETURN PER 10A.                  15.00          50.01
12/04/2018    NSP    DED    DEDUCTION-FS-MON140601048I D                                          (5. 00)        45.01
12/04/2018    NSP    DED    TRANSACTION FEE FOR TCF                                               (0.50)         44.51
12/05/2018    NSP    CRS    COMMISSARY SALE - ORD #9356446                                       (44. 26)         0.25
12/10/2018    NSP    JPAY AUTOPAYMENT: JPAY      SETOFF_CODE:94204894                             60.00          60.25
12/10/2018    NSP    DED    DEDUCTION-FS-MON140601048I D                                          (6.00)         54.25
12/10/2018    NSP    DED    TRANSACTION FEE FOR TCF                                               (0.50)         53.75
12/13/2018    NSP    JPAY AUTOPAYMENT: JPAY      SETOFF_CODE:94343017                             70.00         123.75
12/13/2018    NSP    DED    DEDUCTION-FS-MON140601048I D                                          (7. 00)       116. 75
12/13/2018    NSP    DED    TRANSACTION FEE FOR TCF                                               (0.50)        116.25
12/16/2018    NSP    JPAY AUTOPAYMENT: JPAY      SETOFF_CODE:94461633                             70.00         186.25
12/16/2018    NSP    DED    DEDUCTION-FS-MON140601048I D                                          (7.00)        179.25
12/16/2018    NSP    DED    TRANSACTION FEE FOR TCF                                               (0.50)        178.75
12/17/2018    NSP    RX     AUTOPAYMENT: RX 13-DEC-18                                             (2.00)        176.75
12/17/2018    NSP    FPAY R02 /JAN UN /FPAY /RG:l 19 @1.30              11/01/2018-               24.70         201.45
                          11/30/2018
12/17/2018    NSP    DED FPAY-DEDUCTION-FS-MON140601048I                                          (8.15)        193.30
12/17/2018    NSP    DED    TRANSACTION FEE FOR TCF                                               (0.50)        192.80
12/17/2018    NSP    CDR    ELLISSA RICHARDSON                                                   (60.00)        132.80
12/20/2018    NSP    CDR    ELLISSA RICHARDSON                                                   (60.00)         72.80
                                                                                                      I

12/2.0/2018   NSP    CRS    COMMISSARY SALE - ORD #9375129                                       (52.81)         19.99
01/01/2019    NSP    JPAY AUTOPAYMENT: JPAY      SETOFF_CODE:95112650                             43.00          62.99
01/01/2019    NSP    DED    $15 DEDUCTION-DISCRETIONARY SPENDING RESERVE PER lOA.                (15.00)         47.99
01/01/2019    NSP    ADD    $15 DEDUCTION-DISCRETIONARY SPENDING RETURN PER lOA.                  15.00          62.99
01/01/2019    NSP    DED    DEDUCTION-FS-MON140601048I D                                          (4. 30)        58.69
01/01/2019    NSP   ;-DED   TRANSACTION FEE FOR TCF                                               (0.50)         58.19
01/08/2019    NSP    CRS    COMMISSARY SALE - ORD #9391308                                       (52.93)          5.26
01/14/2019    NSP    RXL    PHARMACY LOAN                                                          2.00           7.26
  el 1Case
       / 2 9 ,!.21:18-cv-12910-NLH-AMD
                  019 15 : 0 5            Document
                                    DEPARTMENT     4 Filed 02/11/19 Page
                                               OF CORRECTIONS        Page 15 of 20 PageID:6 114
                                                                                6 Of

  COIPRAS                            NORTHERN STATE PRISON                                      OTRTASTA
                                    TRUST ACCOUNT STATEMENT
                         STATEMENT DATE: 07/01/2018          -     01/23/2019


SBI #: 000453925D           Name:BUSH, FRANK J                                   DOB:        07/23/1984
LOCATION: NSP-NORTH-B1E-205T                                                     INM#        1028838



TRANSACTION DESCRIPTIONS            2101 SPENDABLE SUB ACCOUNT
DATE     LOCATION TYPE TRANSACTION DESCRIPTION                                        TRANSACTION AMT      BALANCE

01/14/2019   NSP   RX    AUTOPAYMENT: RX 09-JAN-19                                              (2.00)        5.26
01/16/2019   NSP   FPAY R02 /JAN UN /FPAY /RG:l 20 @1.30           12/03/2018-                  26.00        31. 26
                        12/31/2018
01/16/2019   NSP   DED FPAY-DEDUCTION-FS-MON140601048I                                          (8.58)       22.68
01/16/2019   NSP   DED   FPAY-DEDUCTION-RXL-06042018                                            (2. 00)      20.68
01/16/2019   NSP   DED   TRANSACTION FEE FOR TCF                                                (0.50)       20.18
01/22/2019   NSP   JPAY AUTOPAYMENT: JPAY   SETOFF_CODE:96019113                                60.00        80.18
01/22/2019   NSP   DED   DEDUCTION-FS-MON140601048I D                                           (6.00)       74.18
01/22/2019   NSP   DED   TRANSACTION FEE FOR TCF                                                (0.50)       73.68
01/23/2019   NSP   CRS   COMMISSARY SALE - ORD #9409229                                        (65.64)        8.04




TRANSACTION DESCRIPTIONS            2102 WORK RELEASE SAVINGS SUB ACCOUNT
DATE     LOCATION TYPE TRANSACTION DESCRIPTION                                        TRANSACTION AMT      BALANCE
                                                                 BEGINNING BALANCE:                           0.00
Case 1:18-cv-12910-NLH-AMD Document 4 Filed 02/11/19 Page 16 of 20 PageID: 115
                                                                                                                  p age: 1
 Ref# NSP18012458                       HousinQ:NSPlNORTH-81 E-203T               !Date Created:06/07/2018
ID#: 000453925D                         Name:BUSH,FRANK
Form:Grievance                          Subiect:Medical                           IDescriotion:Concerns/Treatment
Urgent:No                               Time left:n/a                             IStatus:Closed

:original Form
 617/2018 3:02:57 PM: (Jacqueline Rivera) wrote
 SEE PDF FILE

Communications
617/2018 3:02:57 PM: (Jacqueline Rivera) wrote                        .
{This communication was created by Jacqueline Rivera, ID# 21238 on behalf of the inmate.)

6/14/2018 5:01:08 PM: (Gaynor White) wrote
The NJDOC has a protocol for monitoring patients with Hepatitis C. You are currently being monitored according to that
protocol and your name is on the treatment waiting list. When there is a treatment spot available, you will be notified.




                                                                   -· . :--
                                                                              \
      Case 1:18-cv-12910-NLH-AMD Document 4 Filed 02/11/19 Page 17 of 20 PageID: 116              ~ y·/2.6. -I .ao~
AO 240 (Rev. 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form)


                                      · UNITED STATES DISTRICT COURT
 •                                                                         for the



                                                                              )
                          Plaintiff/Petitioner                                )
                                                                              ) . Civil Action No. / .' ('?I-CV- /,;;J. 9ta-         f..J   LN::. It 17?C
                                                                              )
                        Defendant/Respondent         ·                        )


        APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS
                                        (Short Form)

         I am a plaintiff or petitioner in this case and dectare that I am unable to pay the costs of these proceedings and
that I am entitled to the relief requested.

          In support of this application, I answer the following questions under penalty of perjury:

        1. If incarcerated I a~ being held at: Na r-t/2c.rr-../                           /S-/o/c.
                                                                                           ,-..s~N          71-
If employed there, or have an account in the institution, I have.attached to this document a statement \:ertified by the
appropriate institutional officer showing all receipts, expenditures, and, balances during the last six months for any
institutional account in my name. I am also submitting a similar statement from any other institution where I was
incarcerated during the last six months.

          2. lfnot incarcerated Ifl am employed, my employer's name and ~'ddress a~e:




My gross pay or wages are: $                )    5'. e5:::::i       , and my take-home pay or wages are: $ . /             S-.   ~          per
 (specify pay period)


          3. Ot~er Income. In the past 12 months, I have received income from the following sources (check all that apply):

       (a) Business, profession, or other self-employment                            0 Yes                        WNo
       (b) Rent payments, interest, or dividends                                     0 Yes                        W--,No
       (c) Pension, annuity, or life insurance payments                              0 Yes                        ~No
       (d) Disability, or _worker's compensation payments                            0 Yes                        ~No
       (e) Gifts, or inheritances                                                    0 Yes                        ~No
      ·(f) Any other sources                                                         0 Yes                        e(No

         Ifyou answered "Yes" to any question above, describe below or on separate pages each source of money and
state the amount that you received and what you expect to receive in the fature:
        Case 1:18-cv-12910-NLH-AMD Document 4 Filed 02/11/19 Page 18 of 20 PageID: 117

AO 240 (Rev. 07/10) Application to Proceed in District Court Without Prepaying-Fees or Costs (Short Form)



          4. Amount of money that I have in cash or in a checking or savings account: $ ~.;;;>.Cg:)                                     ..
        5. Any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other financial instrument or
thing of value that I own, including any item of value held in someone else's name (describe the property and its approximate
value):




          6. Any housing, transportation, utilities, or loan payments, or other regular monthly expenses (describe an¢ provide
the amount of the monthly expense):                                                                                                 '




        7. Names (or, if under 18, initials only) of all persons who are dependent on me for support, my relationship
with each person, and.how much I contribute to their s,upport:




          8. Any debts or financial obligations (describe the amounts owed and to whom t/:ley are payable/: ·.:




       Declaration: I declare under penalty of perjury that the above information is true and understand that a false
statement may result in a dismissal of my claims.


Date:
                                                                                                            Applicant's signature



                                                                                                               Printed name
CM/1:!CF LIVE
          Case- U.S. District Court for the District of New
                 1:18-cv-12910-NLH-AMD                                      https://ecf.njd.circ3
                                                            Jersey 4 Filed 02/11/19
                                                        Document                          Page.dcn/cgi-bin/Dispatch.pl?606368155
                                                                                                  19 of 20 PageID: 118           l 38 l 89



         Other Orders/Judgments
          1:18-cv-12910-NLH-AMD BUSH
         .v. MANGROVE et al

         PLO.PROSE-PR


                                                         U.S. District Court

                                                   District of New Jersey [LIVE]

         Notice of Electronic Filing

         The following transaction was entered on 10/1/2018 at 12:08 PM EDT and filed on 9/29/2018
         Case Name:           BUSH v. MANGROVE et al
         Case Number:         1:18-cv-12910-NLH-AMD
         Filer:
         Document Number: 2

         Docket Text:
         OPINION. Signed by Judge Noel L. Hillman on 9/28/2018. (rss, n.m.)


         l:18-cv-12910-NLH-AMD Notice has been electronically mailed to:

         1:18-cv-12910-NLH-AMD Notice has been sent by regular U.S. Mail:

         FRANK BUSH
         453925D
         NORTHERN STATE PRISON
         168 FRONTAGE RD
         P.O. BOX 2300
         NEWARK, NJ 07114

         The following document(s) are asimciated with this transaction:

         Document descl'iption:Main Document
         Original filename:n/a
         Electronic document Stamp:
         [STAMP dcecfStamp_ID=1046708974 [Date=l0/1/2018] [FileNumber=l 1775217-
         0] [464c264dba608f4592273fe96a84d5161d078b61c2eed63b4003ce51e5641:f8569
         f6f29ddb9d6ec75ce3e16582cd5e2c466cc73edclb3fa969a5175ld36fb4cl]]




1 of 1                                                                                                                10/1/2018, 12:08 Pl\i
                                                                                                                                                                                                                             '
                                                                                                                                                                                                                             '
             . .;r,•.
             \.·
                                              I
                                              ~
                                                                    ·-1· . ~....... " •
                                           r
                                           ''       .. --i~\
                                                        --- &re l J-83.:i --·r..
        ~-   ... .   .
        ---·~•-~                              ,, ,, , - ~3Ai30 3 H
                         _,.-----•
                                     ,6,&; ~~vj;f;~-,";:~$:j~Z -
                                                                       ·;f}~~~ ~9i _·(Ye\ , .                                                      /
                                                                                                                                                   ~                  ,.,                                      ,_
                                                                                                                                                   \1-                ,.             smz   l l 83J             ,....
                                     --t~1:-oj t ?1-'t~'{l s~"=4s .r'~·f:.U"f'\                                                                    'll;.....
                                         ~ .1~1-?             ~J.-w....,\\!(:l                                                                                                     (13/\~3~3 ~
                                                                                                                                                                                                                       ~"i
                                                                 r'\i+~m                                                                                       ,;:
                                                                                                                                                                -~~
                                                                                                                                                                  °"'.•...-,..-.                 ::-··
                                                                                                                                                                                                     -✓-   -     /""
                                                                                                                                 ,u•l.,_
                                                                 ... '-. ,·-~    ..,._. -   .                                               :-\
                                                                                                                                             "!-
                                                                                                                                   :
                                          {                                          6Wl l                     ~   83.:1
                                          \,_      --    . >.'                                                                     .""f--
                                              ~   ;. ·
I   I
    --
                                                                      a·3Al303!:I
                                                                                                ~-   ")   -,   '·--·:·,..-~,--
                                                     Case 1:18-cv-12910-NLH-AMD Document 4 Filed 02/11/19 Page 20 of 20 PageID: 119
